91 So. 2d 221 (1956)
Ex parte NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE, a Corporation.
In re: STATE of Alabama, ex rel. John PATTERSON, Atty. Gen.,
v.
NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE.
3 Div. 773.
Supreme Court of Alabama.
August 13, 1956.
Rehearing Denied December 6, 1956.
Arthur D. Shores, Birmingham, Fred D. Gray, Montgomery, and Robt. L. Carter, New York City, for petitioner.
John Patterson, Atty. Gen., for respondent.
PER CURIAM.
The averments of the petition for writ of certiorari in this cause are insufficient to warrant the issuance of the writ. The petition is, therefore denied.
All the Justices concur.